DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2020, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed September 1, 2020 and the Examiner-Initiated interviews on April 14 and 28, 2021.
Claims 6-7 and 16 were canceled by the amendments filed September 1, 2020.
Claim 9 was canceled by the Examiner’s Amendment.
Claims 1, 8-10 and 17-20 have been amended by the amendments filed September 1, 2020.
Claims 1 and 5 have been amended by the Examiner’s Amendment.
Claims 2-4 and 11-15 are in their original or a previous presentation.
Claims 1-5, 8, 10-15, and 17-20 are currently pending and have been fully examined.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in interviews with Attorney Jorie Stroup on April 14 and 28, 2021.

The application has been amended as follows: 

1. (Currently Amended) A computer implemented method, comprising:
obtaining, by a computer device, real-time sensor data from a remote e-textile garment worn by a user;
generating, by the computer device, a real-time three-dimensional wireframe model of a current state of the user based on the real-time sensor data;
determining, by the computer device, a user activity; 
determining, by the computing device, a first state of the user based on the real-time sensor data;
determining, by the computing device, a second state of the user based on the real-time sensor data;
determining, by the computing device, that a combination of the first state of the user and the second state of the user meets a predetermined rule;
adjusting, by the computing device, a threshold time period associated with a user condition based on the determining that the combination of the first state of the user and the second state of the user meets the predetermined rule, thereby providing an adjusted threshold time period;
determining, by the computer device, the user condition of the user based on spatial deviations between positions of body parts of the real-time three-dimensional wireframe model of the current state of the user and positions of body portions of the historic three-dimensional wireframe models associated with the user activity meeting predetermined threshold values for the adjusted threshold time period; and
automatically contacting, by the computer device, an assistance provider system based on determining the user condition warrants assistance;  
wherein the determining the user condition comprises determining a user current state is a body position or movement that is consistent with a predefined distress body position or movement for greater than the adjusted threshold time period.

2. (Previously Presented) The method of claim 1, wherein the real-time three-dimensional wireframe model is a model of a body position of the user wearing the e-textile garment.

3. (Previously Presented) The method of claim 1, wherein the determining the user activity comprises comparing the real-time three-dimensional wireframe model to models of historic body positions and movements associated with plural activities.

4. (Original) The method of claim 3, wherein the determining the user activity is additionally based on a cognitive analysis of at least one from a group consisting of: location module data; calendar app data; email app data; and messaging app data.

5. (Currently Amended) The method of claim 1, wherein the determining the user condition comprises determining [[a]]the user current state is one of consistent with or inconsistent with historic body positions and movements associated with the determined user activity.

6-7. (Cancelled)  

8. (Previously Presented) The method of claim 1, wherein the determining the user condition comprises determining the first state of the user based on a first gesture of the user and the second state of the user based on a body position or movement of the user.

9. (Cancelled) 

10. (Previously Presented) The method of claim 9, wherein adjusting the threshold time period comprises automatically adjusting the threshold time period by a predetermined percentage amount.

11. (Original) The method of claim 1, further comprising:
determining a movement of the user matches a predefined gesture; and 
controlling a function of a user device based on the determining the movement of the user matches the predefined gesture.

12. (Previously Presented) The method of claim 1, further comprising:
receiving, by the computer device, an indication of an activity for a training session of the computer device;
determining, by the computer device, the user’s body positions and movement during the activity based on sensor data from the remote e-textile garment worn by the user;
saving, by the computer device, activity data resulting from the determining the user’s body positions and movements in a repository.  

13.  (Previously Presented) The method of claim 1, further comprising obtaining, by the computer device, user data from an email application of the computer device, the user data providing insights into the user activity, wherein the determining the user activity is based on movements of the user determined from the real-time three-dimensional wireframe model, the user data, and historic body position and movement data in a database.

14. (Previously Presented) The method of claim 1, wherein the determining the user activity comprises determining a best match of the real-time three-dimensional wireframe model and one of the historic three-dimensional wireframe models associated with the user activity.  

15.  (Previously Presented) The method of claim 1, wherein the real-time sensor data is obtained from sensors of the e-textile garment comprising electrically conductive threads woven in a predefined grid pattern of fabric of the e-textile garment. 

16. (Cancelled)  

17.  (Previously Presented) The method of claim 1, wherein the first state is based on detecting biometric data of the user meets a biometric threshold value. 



19. (Previously Presented) The method of claim 1, further comprising:
determining, by the computer device, a movement of the user matches a predefined gesture; and 
initiating, by the computer device, voice activated control of the computer device based on the determining the movement of the user matches the predefined gesture and based on the user condition.

20.  (Previously Presented) The method of claim 1, further comprising: accessing, by the computer device, the historic three-dimensional wireframe models associated with the user activity stored in a database based on the user activity.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to the prior art, there is prior art that teaches some of the limitations of the claims, but there is nothing that was found to teach all of the limitations of the claims or render all the limitations of claims obvious. The closest art of record identified while examining this application are as follows:
Kaleal (US PG Pub. 2016/0086500) teaches a system that has the ability to receive biochemical information about a physical state of a subject. The system also monitors the movement of the body position of the subject to help measure the breathing of a subject both by measuring the movement of a subject’s body and accounting for body position to adjust the respiratory parameters. This can be used to determine when a subject’s breathing indicates they are in a distressed state, but this does not determine the subject is in a distressed stated based on a determination of the subject’s body position. The system does have the ability to adjust the time period over which a subject is determined to be running low on oxygen, but that 
Kanchan (US PG Pub. 2016/0338621) teaches a system with the ability to monitor the biomechanical parameters of the subject and their movement. This system has the ability to determine when a subject is getting fatigued based on the relative movements of the subject not being consistent with the normal pattern (i.e., reduced gait), however, this determination of fatigue is not a determination that the body position is consistent with distress based on a comparison to predefined distress positions. It is based on the subject’s body position being inconsistent with previous body positions while performing the monitored activity. There is also no teaching of a time period over which a distress position would cause an alarm to be transmitted.
Nathan (US PG Pub. 2015/0164377) teaches a system that is able to identify a user in distress, such as a patient has fallen, but the determination is based on a measurement of abnormal movements or behaviors and uses analysis of the subject’s movements over a time interval. It is not based on the body position being consistent with predefined body positions indicating distress. There are time interval measurements that are used to identify when the user is in an alarm condition (i.e., the speed in which the patient’s body position goes from upright to prone). However, there is nothing to teach or suggest the system’s ability to adjust the time period for determining the subject is in an alarm condition based on a determination of the subject being in a distress position.
Fraser (US Pat. 4,730,625) teaches a system for comparing a body position to a predefined distress position and a time interval to determine if a subject is in a distress position. However, this distress position is a determination that a subject’s posture is not correct. This determination is pre-programmed and based on sensors measuring the posture of the subject. Fraser does not teach the ability to construct a wireframe model representation of the subject based on the sensors, and there is also nothing in Fraser that teaches the system being able to 
When considering these and other references, both individually and in combination with each other, it is determined that the current limitations of the claimed invention contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626